 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                           EASTERN DIVISION
11
12 . FRANK SINGH,                                          Case No.: 5:18-cv-01272-AB-SHK
                          Plaintiff,
13
                                                           [PROPOSED] ORDER GRANTING
14 v.                                                      STIPULATED DISMISSAL WITH
                                                           PREJUDICE
15   BIG LOTS STORES, INC., as an entity and
     doing business as “Big Lots Store #4098”,
16
     PNS STORES, INC., and DOES 1-50,
17   Inclusive,

18
19
20          IT IS HEREBY ORDERED that this action be and is hereby dismissed in its entirety,
21   WITH PREJUDICE, pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii). The parties
22   shall bear their own costs and attorney fees in connection with the lawsuit and the negotiation and
23   preparation of any agreement entered into by such parties.
24
25   Date: September 18, 2019                                         _________________________________
26                                                                    The Honorable ANDRÉ BIROTTE JR.,
                                                                      United States District Judge,
27                                                                    Central District of California
28




                           [Proposed] Order Granting Stipulated Dismissal with Prejudice
                                                                                                      1
